STATE OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS

State of West Virginia,
Plaintiff Below, Respondent                                                        FILED
                                                                               October 23, 2017
vs) No. 16-1065 (Morgan County 16-M-AP-3)                                         RORY L. PERRY II, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
Christopher Lee Nottingham,
Defendant Below, Petitioner


                              MEMORANDUM DECISION
        Petitioner Christopher Lee Nottingham, by counsel Ben J. Crawley-Woods, appeals the
Circuit Court of Morgan County’s October 11, 2016, order dismissing his appeal from magistrate
court for lack of jurisdiction. The State, by counsel David A. Stackpole, filed a response. On
appeal, petitioner argues that the circuit court erred in denying his appeal from magistrate court
because Rule 20.1(a) of the Rules of Criminal Procedure for the Magistrate Courts of West
Virginia was not controlling.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, this Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        Prior to June of 2016, petitioner had criminal charges pending against him in both
Berkeley and Morgan Counties. In the Berkeley County matter, petitioner was charged with
probation revocation. In the Morgan County matter currently on appeal, petitioner was charged
with entering an automobile, without breaking, and petit larceny. According to petitioner, on
June 3, 2016, the Magistrate Court of Morgan County held a hearing, during which the State
indicated that a plea providing for concurrent sentencing was possible in the matter, depending
on the outcome of the Berkeley County matter. Petitioner alleges that the parties came on for
another hearing on August 3, 2016, and informed the magistrate court of the proposed plea
agreement. The parties further indicated that the Berkeley County matter was set for a hearing in
August of 2016. Petitioner acknowledges that the magistrate court expressed concern with
respect to concurrent sentences for his crimes. Petitioner later admitted to violating the terms of
his probation in the Berkeley County matter and was sentenced to a term of incarceration of one
to ten years in that matter.

       On August 25, 2016, the Magistrate Court of Morgan County held a hearing, during
which the State requested that the circuit court set a trial date. The following month, petitioner


                                                    1

filed a “Motion To Enforce Plea Agreement.”1 According to petitioner, he detrimentally relied
upon his plea agreement with the State when he admitted to violating his probation in the
unrelated criminal matter in Berkeley County. The same day petitioner filed his motion, the State
filed a motion to dismiss the charges because it wished to present the matter to a grand jury. The
magistrate court ultimately granted the State’s motion to dismiss without ruling on petitioner’s
motion.

        In September of 2016, petitioner filed a petition for appeal to the circuit court and argued
that the magistrate court should have ruled on his motion. In ruling on petitioner’s appeal, the
circuit court cited to Rule 20.1(a) of the Rules of Criminal Procedure for the Magistrate Courts
of West Virginia, which provides that “any person convicted of a misdemeanor in a magistrate
court may appeal such conviction to the circuit court as a matter of right.” (emphasis added). As
such, the circuit court found that it lacked jurisdiction to hear petitioner’s appeal. Accordingly,
by order entered on October 11, 2016, the circuit court denied petitioner’s petition for appeal. It
is from this order that petitioner appeals.

       We have previously established the following standard of review:

               “In reviewing challenges to the findings and conclusions of the circuit
       court, we apply a two-prong deferential standard of review. We review the final
       order and the ultimate disposition under an abuse of discretion standard, and we
       review the circuit court’s underlying factual findings under a clearly erroneous
       standard. Questions of law are subject to a de novo review.” Syl. Pt. 2, Walker v.
       West Virginia Ethics Comm’n, 201 W.Va. 108, 492 S.E.2d 167 (1997).

Syl. Pt. 2, State v. Bruffey, 207 W.Va. 267, 531 S.E.2d 332 (2000). Upon our review, we find no
error in the proceedings below.

        As the circuit court correctly found, Rule 20.1(a) of the Rules of Criminal Procedure for
the Magistrate Courts of West Virginia requires a conviction in order for a defendant to appeal.
On appeal to this Court, petitioner cites to various other statutes and authorities that he argues
vest jurisdiction in circuit courts to hear appeals from magistrate court criminal cases that do not
result in a conviction. However, we do not find these authorities persuasive.




       1
         It is important to note that the record is devoid of any evidence that petitioner and the
State ever entered into a plea agreement regarding the charges pending in the Magistrate Court of
Morgan County. In fact, in his “Motion to Enforce Plea Agreement,” petitioner specifically states
that “the State indicated that it would be willing to resolve this case with a misdemeanor plea . .
.” at the initial hearing in June of 2016. He goes on to allege that, at an August 3, 2016, status
hearing, “the parties advised the [magistrate c]ourt of the plea proposal . . . .” Petitioner then,
without including any evidence or allegation that an agreement was reached, when it was
reached, or what the terms of the agreement were, alleges that the parties entered into an
agreement by the hearing held on August 22, 2016, at which the State requested to proceed to
trial. As such, petitioner has failed to establish that any plea agreement was ever reached.
                                                     2

        Specifically, while it is true that West Virginia Code § 51-2-2(a) grants circuit courts
“supervision and control of all proceedings before magistrates[,]” petitioner ignores the fact that
West Virginia Code § 51-2-2(e) provides that “[t]he circuit court shall have appellate jurisdiction
in all cases, civil and criminal, where an appeal, writ of error or supersedeas may be allowed to
the judgment or proceedings of any inferior tribunal.” (emphasis added). Here, Rule 20.1(a)
allows only for appeals from convictions in magistrate court criminal proceedings. Similarly,
West Virginia Code § 50-5-13(a) limits appeals from magistrate court criminal cases to
convictions. (“Any person convicted of an offense in a magistrate court may appeal such
conviction to circuit court as a matter of right by requesting such appeal within twenty days after
the sentencing for such conviction. (emphasis added)).

         The Court is similarly not persuaded by Rule 37(a)(2) of the West Virginia Rules of
Criminal Procedure, which provides that “[a]n appeal permitted by law from a magistrate court
to a circuit court is taken by requesting an appeal in the magistrate court within the time provided
by Chapter 50, Article 5, Section 13, of the West Virginia Code of 1931, as amended.”
(emphasis added). As with West Virginia Code § 51-2-2(d), the language of this rule limits
appeals to those permitted by law, which would necessarily exclude criminal appeals from
magistrate court where a conviction does not issue. Accordingly, we find no merit to petitioner’s
arguments on appeal.

        For the foregoing reasons, the circuit court’s October 11, 2016, order dismissing
petitioner’s appeal is hereby affirmed.


                                                                                         Affirmed.

ISSUED: October 23, 2017

CONCURRED IN BY:

Chief Justice Allen H. Loughry II
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker




                                                     3